Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over SenGupta et al. (US Patent Publication: 2005/0156136 A1) in view of Moller et al. (US Patent Publication: 2008/0035564 A1) and Gottlieb et al. (US Patent Number: 7,504,036). 
Claim 1: Regarding the limitation of treating water comprising bringing water that contains dissolved chromium (VI) into contact with an anion exchange composition, SenGupta et al. (hereafter SenGupta) teach a polymeric anion exchange resin composition for the selective removal of ligands, such as chromates (Chromium (VI)) from a fluid stream of drinking water, groundwater, industrial process water brought into contact with the adsorbent (see paragraphs [0015], [0031], [0064], [0074], and [0084]; Figures 11, 12, and 13).
Regarding the limitation of the anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, SenGupta teaches that the polymeric anionic exchange resin composition is formed as resin beads having covalently bound primary, secondary, or tertiary amine groups, and mixtures thereof. SenGupta teaches the anion exchange resin may comprise weak base organic ion exchange resin beads having primary, secondary, or tertiary amine groups or a mixture thereof. Other materials are strong base organic ion exchange resin beads containing quaternary ammonium groups. The resin beads may be a polystyrene or polystyrene/divinylbenzene matrix (see paragraphs [0013], [0082], and [0084]). 
Regarding the limitation that the anion exchange composition comprising (b) tin (II) oxide, SenGupta teaches anion exchange resins containing dispersed particles of an oxygen-containing compound of iron that is capable of selective removal of ligands, such as chromate, when brought into contact with the adsorbent (see paragraphs [0013]-[0015]). 
While SenGupta teaches using iron as a metal oxide for use in the anion exchange composition for removing chromates from water, SenGupta does not teach using tin (II) as a metal oxide for the anion exchange resin composition. 
However, Moller et al. (hereafter Moller) teach a method of contacting a sorbent material (a metal oxide impregnated anion exchange composition) with contaminated water (treating water) for the selective removal of the contaminants (contaminants described to include chromate and dichromate) (see paragraphs [0001], [0002], [0019], [0021], [0052]). Moller discloses an anion exchange material (composition) containing metal oxide particles used in the removal of contaminants, such as chromate, from contaminated water (see Abstract; paragraphs [0002], [0019], [0021] – [0024], and [0052]). Moller teaches that the materials are appropriately functionalized to contain anion exchange sites or groups (see paragraph [0022]). The anion exchange material may be a strong base organic resin containing quaternary groups or can be a weak base organic resin bead containing primary, secondary, and/or tertiary amine groups. If the resin is a bead, the bead may be polystyrene, polystyrene/divinylbenzene, polyacrylic, or other polymeric matrices (covalently bound amine groups - see paragraphs [0022] and [0052]). The dispersed hydrous metal oxide particles on the beads, fibers, or membranes, serve as sorbents for contaminants (see paragraphs [0002] and [0052]). Moller teaches the metal loaded to the anion exchange material is a hydrous metal oxide that may include tin as the metal (see paragraphs [0022], [0024], and [0052]). Moller teaches examples using iron or manganese as the metal oxide on the anionic exchange resin, and the option of selecting from a group of metals, that includes tin, for use in the anionic exchange composition (accordingly teaching the art recognized alternatives for substitution of the metals) for effectively removing the intended contaminant from the contaminated water environment.
Both SenGupta and Moller are considered analogous to the claimed invention because both are directed to removal of chromium contaminants from water sources using metal oxide loaded resin exchange beads.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have selected tin as the metal oxide from the list of metal oxides taught by Moller, and to have loaded the tin oxide on the anion exchange beads of SenGupta because Moller teaches using different metal oxides suitable for loading on the anion exchange material beads that include tin, iron, and manganese – where SenGupta teaches use of iron and manganese as metal oxides on anion exchange resin beads (accordingly teaching the art recognized viable alternatives for substitution of the metal oxides for the anionic exchange resin composition) for effectively removing the intended contaminant from the contaminated water environment. Additionally, the selection of a known material based on its suitability for its intended use is prima facie obvious (MPEP 2144.07). See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding the claim limitation: wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(II) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads, the above discussions of SenGupta and Moller apply herein. 
SenGupta teaches polymeric anion exchangers are used to host materials in which iron oxides are irreversibly dispersed within the exchanger beds (metal oxides inside polymeric beads) (see Abstract). SenGupta teaches that when HFO (hydrated iron oxide - metal oxide) particles are dispersed within a polymeric anion exchanger bead, ligand (contaminant) removal capacity can be significantly increased (see paragraph [0009]). 
Also, Moller discloses that in the inventive method hydrated iron oxide (metal oxide) particles are irreversibly encapsulated within and on the surface of the anion exchange resin bead (see paragraph [0021]). Accordingly, SenGupta, as modified by Moller, teaches that tin - as the metal oxide - loaded to the anion exchange material is inside the resin exchange bead (metal oxide tin is present inside the polymeric bead). Additionally, there is no discussion by SenGupta or Moller regarding interstitial spaces, that interstitial spaces are present, or that metal oxide is present between polymeric beads (see applicant’s amended claim 1, line 6). SenGupta as modified by Moller discloses that metal oxide tin is loaded to the inside of the resin bead.
Both SenGupta and Moller are considered analogous to the claimed invention because both are directed to removal of chromium contaminants from water sources using metal oxide loaded resin beads.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have loaded metal oxide to the inside of the bead as disclosed by SenGupta for the purpose of improving the removal capacity of contaminants from the contaminated water source.
While both SenGupta and Moller teach loading metal oxide to the inside of the exchange resin, neither specifically recite that 90% or more by weight of tin(II) oxide, based on the total weight of tin(II) oxide, is present inside the polymeric beads.
However, Gottlieb et al. (hereafter Gottlieb) teach a method for impregnating metal complexes onto polymeric anion exchange materials, such as resins, to provide an improved anion exchange material with a metal oxide inside the material to remove contaminants effectively and efficiently from solutions. The metal compound is present on the material and inside the material (present inside the polymeric beads) (see Abstract; column 1, lines 14-21; column 4, lines 20-32). The improved anion exchange resin includes at least a portion of the metal inside the material (see column 4, lines 33-35, 46-51; column 5, lines 13-19). Gottlieb teaches that the metal levels have been achieved in the resin well above total capacity. By using a multistage batch or columnar process, each iteration of the iron complex being loaded increases the amount of iron complex in the resin until the amount of iron complex loaded approaches the theoretical maximum. This is the exchange capacity of the resin. The steps are repeated until the resin is fully saturated with complex and the exchange capacity of the resin is 100% (saturation). The metal is then fixed to the resin (see column 6, lines 1-28). The polymer-based anion exchange materials include organic porous materials with ionic charges and anion exchange capacity (see column 7, lines 41-50). The resin matrix incorporates weak base anion exchange resins having functional groups to include primary, secondary, or tertiary amine groups (see column 8, lines 3-9). Preferred anion exchange resins are those resins having quaternary amine exchange groups chemically bound thereto, for example, styrene-divinyl benzene copolymers substituted with tetra-methylamine. Preferred anion exchange resins also include crosslinked polystyrene substituted with quaternary amine (see column 8, lines 51-58). The anion exchange material can be a strongly basic resin with acrylic or styrenic polymer. Strongly basic anion-exchange resins can be quaternary amine resins (see column 3, lines 23-28). Gottlieb notes that iron could be replaced by other metals to include tin (see column 16, lines 28-35) (note that: both Moller and Gottlieb teach substitution of iron with tin). Gottlieb discloses the loading step of the anionic substance to the anion exchange material can be done repeatedly for two or more times to approach maximum loading. Parameters which decide the maximum loading are temperature, time, porosity of the resins' gel phase, pore size of the resins' macro pores in the case of macro-porous anion resins, bead size, the metal containing substance's concentration, and the composition of the solution used to form the complex (see column 12, lines 52-59). 
The references of SenGupta, Moller, and Gottlieb are considered analogous as each reference teaches methods and compositions for removing contaminants from contaminated water sources using resin exchange beads loaded with metal oxides on the inside of the beads.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used the method as taught by Gottlieb to load metal oxide to the resin of SenGupta as modified by Moller because Gottlieb discloses that the method provides a saturation of 100% when loading metal oxides to resins and provides an improved anion exchange material having a metal oxide inside the resin bead which is used to remove contaminants effectively and efficiently from contaminated solutions.
While Gottlieb discloses that the resin is saturated -100% (90% or more) with the metal compound, Gottlieb does not specifically state that  90% or more by weight of the tin(II) oxide, based on total weight of tin(II) oxide, is present inside the polymeric beads.
However, where the general conditions of the claim are disclosed, it is not inventive to determine the optimal or workable ranges by routine experimentation. In particular, SenGupta and Moller disclose loading metal oxide to the insides of the resin exchange beads. SenGupta, as modified by Moller, teaches the metal oxide selected for loading includes tin. SenGupta emphasizes that modifying the exchange resin beads to provide metal oxide particles within the bead increases removal capacity of contaminants. The desired degree of metal oxide loading to the inside of the resin bead, while undisclosed can be proportionately modified by adjusting known parameters - to include among others: temperature, time, porosity of the resin, pore size of the resin, bead size (see column 12, lines 51-59) - as taught by Gottlieb. Gottlieb further addresses the importance of saturating the inside of the resin beads with the metal oxide to achieve saturation of the resin and effect improved efficiency and effectiveness of the invention (see Title; Abstract; column 1, lines 14-21). Accordingly, it is not inventive to determine the optimal weight percentages of metal oxide for loading to the inside of the resin beads. That is, Gottlieb demonstrates that that the percentage of metal oxide loaded to the inside of the resin beads is adjustable – thus being a result effective variable for the benefit provided therein – to effect improved efficiency and effectiveness of the invention in removing contaminants from the contaminated sources. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the weight percentage, based on the total weight, of metal oxide loaded to the insides of the resin exchange beads of SenGupta, in view of Moller, as taught by Gottlieb, to achieve the desired result of improved efficiency and effectiveness of contaminant removal.
Also, in support thereof, the claimed weight percentage for the inside loading of metal oxide to the resin beads is not considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note that SenGupta and Moller and Gottlieb teach the general conditions of the claim, including sharing the same interest of removing the same contaminants from liquid sources using equivalent metal oxides loaded to the inside of the same anion exchange resins. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("[T]o improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05 II.A.
Claim 2: Regarding the limitation that the polymeric beads comprise polymer that comprises polymerized units of styrenic monomer, SenGupta teaches that the resin is in the form of a bead, and the resin beads may be a polystyrene or polystyrene/divinylbenzene matrix (polymerized units of styrenic monomer) (see paragraphs [0013], [0082], and [0084]).
Claim 3: Regarding the limitation that the polymeric beads comprise polymer that comprises polymerized units of one or more monofunctional vinyl monomers and polymerized units of one or more multifunctional vinyl monomers, SenGupta teaches that the resin beads used may be polystyrene/divinylbenzene (accordingly teaching: polymerized vinyl monomer monofunctional/polymerized vinyl monomer multifunctional) (see paragraphs [0013], [0082], and [0084]). SenGupta also teaches the anion exchange resin bead may contain quaternary amine groups, primary, secondary, and/or tertiary amine groups (see paragraphs [0013] and [0082]).
Claim 4: Regarding the limitation that: tin (II) oxide is present in an amount such that the amount of elemental tin is 0.5% to 20% by weight based on the weight of the composition. SenGupta teaches the claimed composition for the anion exchange resin as set forth above. SenGupta additionally teaches, through the use of examples, hybrid iron and manganese oxides in anion exchange resins (see paragraphs [0054]-[0055]). SenGupta also teaches the elemental iron in HAIX-M batch was from 120 mg – 175 mg /1000 mg of resin (12% - 17.5%) (see paragraphs [0048] and [0055]). 
SenGupta does not provide a teaching of using a tin-loaded resin using the claimed range of metal-to-resin concentrations. 
Moller also teaches, through the use of examples, preparing iron-loaded resin beads having an iron-to-resin content of 105 mg of iron/gram (1000 mg) of resin (10.5%) (see paragraph [0042] – Example 6). Moller teaches several other examples of iron-to-resin concentrations (see paragraphs [0029], [0032], [0034], [0038], [0041], [0044], and [0047]). Moller also teaches resin beads impregnated with manganese dioxide (metal oxide) with a manganese content of 94 mg per gram (1000 mg) of resin (9.4%) (see Example 11 at paragraph [0050]). Additionally, like SenGupta, Moller teaches examples using different metal oxides used in the compositions for removing chromium from water having metal-to-resin concentrations that are similar and also in the range as that claimed by applicant. 
However, while SenGupta does not teach the use of tin as a metal oxide for use in the anion exchange resin, Moller does teach using tin as a metal oxide for use in the anion exchange composition. Like SenGupta, Moller does not provide a specific example of using a tin-loaded resin using the claimed metal-to-resin concentration. However, in view of the range of metal-to-resin concentrations taught by both SenGupta and Moller in the examples using iron and manganese, and the option provided by Moller of selecting from art recognized alternative metals that include iron, manganese, and tin as the metal oxides for use in the anionic exchange, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have selected tin as the oxide from the list of metal oxides taught by Moller, and to have loaded the tin oxide on the anion exchange bead of SenGupta - in a concentration taught by both SenGupta and Moller in the iron and manganese examples – because SenGupta and Moller teach that these concentrations of metal-to-resin are effective in removing the intended contaminant from the water environment.
Claim 5: Regarding the limitation that the chromium (VI) is present in the water in the form of HCrO4-, CrO4-2, Cr2O7-2, or a mixture thereof, SenGupta teaches the contaminant intended for removal from water includes chromate (CrO4-2) or dichromate (Cr2O7-2) (see Abstract; paragraphs [0015], [0016], and [0084]).

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US Patent Publication: 2008/0035564 A1) in view of Gottlieb et al. (US Patent Number: 7,504,036).
Claim 1: Regarding the limitation of treating water comprising bringing water that contains dissolved chromium (VI) into contact with an anion exchange composition, Moller et al. (hereafter Moller) teach a method of contacting a sorbent material (a metal oxide impregnated anion exchange composition) with contaminated water (treating water) for the selective removal of the contaminants (contaminants described to include chromate and dichromate) (see paragraphs [0001], [0002], [0019], [0021], and [0052]).
Regarding the limitation of the anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, Moller discloses an anion exchange material (composition) containing metal oxide particles used in the removal of contaminants, such as chromate, from contaminated water (see Abstract; paragraphs [0002], [0019], [0021] – [0024], and [0052]). Moller discloses that the terms resin, material, and beads are used synonymously with reference to the anion exchange sorbent and include embodiments such as membranes, fibers, and fibrous material (see paragraph [0017]). Moller teaches that the materials are appropriately functionalized to contain anion exchange sites or groups (see paragraph [0022]). The anion exchange material may be a strong base organic resin containing quaternary groups or can be a weak base organic resin bead containing primary, secondary, and/or tertiary amine groups. If the resin is a bead, the bead may be polystyrene, polystyrene/divinylbenzene, polyacrylic, or other polymeric matrices (covalently bound amine groups - see paragraphs [0022] and [0052]). The dispersed hydrous metal oxide particles on the beads, fibers, or membranes, serve as sorbents for contaminants (see paragraphs [0002] and [0052]). The metal on the anion exchange material is a hydrous metal oxide and may be tin (see paragraphs [0022], [0024], and [0052]). 
Regarding the limitation that the anion exchange composition comprising (b) tin (II) oxide, Moller teaches the metal used in the anion exchange material composition is a hydrous metal oxide (see paragraphs [0022], [0024], and [0052]). Moller also teaches the metal on the anion exchange material is a hydrous metal oxide that includes tin as one of the metals (see paragraphs [0022], [0024], and [0052]). Moller also teaches examples using iron and manganese as the metal oxides for use on the anionic exchange resin beads, and provides the option of selecting from a group of metals for use in the anionic exchange composition (accordingly teaching the art recognized alternatives for substitution of the metals) for effectively removing the intended contaminant from the contaminated water environment. While Moller teaches tin as a metal oxide for use in the anion exchange composition, Moller does not provide a specific example of selecting tin from the group of metals as the oxide for use with the resin bead composition. However, in view of the examples provided by Moller using iron and manganese, and the option provided by Moller of selecting from art recognized alternative metals – that include iron, manganese, and tin as the metal oxides for use in the anionic exchange - it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have selected tin as the oxide from the list of metal oxides taught by Moller, and to have loaded the tin oxide on the anion exchange bead material because Moller teaches that the group of metals listed are effective in removing chromium contaminants from a chromium contaminated water environment.
Regarding the claim limitation: wherein 90% or more by weight of the tin(II) oxide, based on total weight of tin(II) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads, Moller discloses that in the inventive method hydrated iron oxide (HFO) particles are irreversibly encapsulated within and on the surface of the anion exchange resin bead (see paragraph [0021]). Accordingly, Moller teaches that the metal oxide loaded to the anion exchange material is inside the resin exchange bead (metal oxide present inside the polymeric bead). Additionally, there is no discussion by Moller regarding interstitial spaces, that interstitial spaces are present, or that metal oxide is present between polymeric beads (see applicant’s amended claim 1, line 6).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used tin as the metal oxide loaded to the inside of the bead as disclosed by Moller because Moller teaches that the identified metals used for removing contaminants improve the removal capacity of contaminants from the contaminated water source.
However, Moller does not specifically recite that 90% or more by weight of tin(II) oxide, based on the total weight of tin(II) oxide, is present inside the polymeric beads.
However, Gottlieb teach a method for impregnating metal complexes to polymeric anion exchange materials, such as resins, to provide an improved anion exchange material with a metal oxide inside the material to remove contaminants effectively and efficiently from solutions. The metal compound is present on that material and inside the material (present inside the polymeric beads) (see Abstract; column 1, lines 14-21; column 4, lines 20-32). The improved anion exchange resin includes at least a portion of the metal inside the material (see column 4, lines 33-35, 46-51; column 5, lines 13-19). Gottlieb teaches that the metal levels have been achieved in the resin well above total capacity. By using a multistage batch or columnar process, each iteration of the iron complex being loaded increases the amount of iron complex in the resin until the amount of iron complex loaded approaches the theoretical maximum. This is the exchange capacity of the resin. The steps are repeated until the resin is fully saturated with complex and the exchange capacity of the resin is 100% (saturation). The metal is then fixed to the resin (see column 6, lines 1-28). The polymer-based anion exchange materials include organic porous materials with ionic charges and anion exchange capacity (see column 7, lines 41-50). The resin matrix incorporates weak base anion exchange resins having functional groups to include primary, secondary, or tertiary amine groups (see column 8, lines 3-9). Preferred anion exchange resins are those resins having quaternary amine exchange groups chemically bound thereto, for example, styrene-divinyl benzene copolymers substituted with tetra-methylamine. Preferred anion exchange resins also include crosslinked polystyrene substituted with quaternary amine (see column 8, lines 51-58). The anion exchange material can be a strongly basic resin with acrylic or styrenic polymer. Strongly basic anion-exchange resins can be quaternary amine resins (see column 3, lines 23-28). Gottlieb notes that iron could be replaced by other metals to include tin (see column 16, lines 28-35) (note that: both Moller and Gottlieb teach substitution of iron with tin). Gottlieb discloses the loading step of the anionic substance to the anion exchange material can be done repeatedly for two or more times to approach maximum loading. Parameters which decide the maximum loading are temperature, time, porosity of the resins' gel phase, pore size of the resins' macro pores in the case of macro-porous anion resins, bead size, the metal containing substance's concentration, and the composition of the solution used to form the complex (see column 12, lines 52-59). 
The references of Moller and Gottlieb are considered analogous as both references teach methods and compositions for removing contaminants from contaminated water sources using resin beads loaded with metal oxides. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used the method as taught by Gottlieb to load metal oxide to the resin of Moller because Gottlieb discloses that the method used for loading metal oxide to resin beads provides a saturation of 100% and provides for an improved anion exchange material having a metal oxide inside the bead for effectively and efficiently removing contaminants from contaminated sources. 
While Gottlieb discloses that the resin is saturated -100% (90% or more) with the metal compound, Gottlieb does not specifically state that  90% or more by weight of the tin(II) oxide, based on total weight of tin(II) oxide, is present inside the polymeric beads.
However, where the general conditions of the claim are disclosed, it is not inventive to determine the optimal or workable ranges by routine experimentation. In particular, both Moller and Gottlieb disclose loading metal oxide to the surfaces and the insides of the resin beads. Gottlieb specifically teaches improving the efficiency and effectiveness of removing contaminants from sources by modifying the anion exchange materials to load metal oxides inside the resin exchange beads. Gottlieb further addresses the importance of saturating the inside of the resin beads with the metal oxide to achieve saturation of the resin and effect improved efficiency and effectiveness of the invention (see Title; Abstract; column 1, lines 14-21). The desired degree of metal oxide loading to the inside of the resin bead, while undisclosed by Moller and Gottlieb, can be proportionately modified by adjusting known parameters as discussed by Gottlieb when loading the metal oxide – to include among others: temperature, time, porosity of the resin, pore size of the resin, bead size (see column 12, lines 51-59). Accordingly, it is not inventive to determine the optimal of workable weight percentages of metal oxide for loading to the insides of the resin beads. That is, Gottlieb demonstrates that the percentage of metal oxide loaded to the inside of the resin beads is adjustable – thus being a result effective variable for the benefit provided therein – to effect improved efficiency and effectiveness of the invention in removing contaminants from contaminated sources. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the weight percentage, based on the total weight, of metal oxide loaded to the insides of the resin beads of Moller, as taught by Gottlieb, to achieve the desired result of improving the efficiency and effectiveness of contaminant removal.
Also, in support thereof, the claimed weight percentage for the inside loading of resin exchange beads with metal oxide is not considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note that Moller and Gottlieb teach the general conditions of the claim, including sharing the same interest of removing the same contaminants from liquids sources using equivalent metal oxides loaded to the inside of the same anion exchange resins. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("[T]o improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05 II.A.
Claim 2: Regarding the limitation that the polymeric beads comprise polymer that comprises polymerized units of styrenic monomer, Moller teaches that if the resin is in the form of a bead, the resin may be polystyrene (polymerized units of styrenic monomer), polystyrene/divinyl benzene, polyacrylic, or other polymeric matrices (see paragraphs [0022] and [0052]).
Claim 3: Regarding the limitation that the polymeric beads comprise polymer that comprises polymerized units of one or more monofunctional vinyl monomers and polymerized units of one or more multifunctional vinyl monomers, Moller teaches that the resin beads used may be polystyrene/divinylbenzene (polymerized vinyl monomer monofunctional/polymerized vinyl monomer multifunctional), polyacrylate, or other polymeric matrices (see paragraph [022]). Moller also teaches the anion exchange resin bead contains quaternary amine groups, primary, secondary, and/or tertiary amine groups (see paragraph [0052]).
Claim 4: Regarding the limitation that: tin (II) oxide is present in an amount such that the amount of elemental tin is 0.5% to 20% by weight based on the weight of the composition. Moller teaches the claimed composition for the anion exchange resin as set forth in claim 1. Moller further teaches using tin as a metal oxide for use in the anion exchange composition (see paragraph [0024] - in which Moller teaches selecting among a group of metal oxides for loading on the anion exchange material – which includes tin, iron, and manganese). Moller further teaches, through the use of examples, preparing iron-loaded resin beads having an iron-to-resin content of 105 mg of iron/gram (1000 mg) of resin (10.5%) (see paragraph [0042] – Example 6). Moller teaches several other examples of iron-to-resin concentrations (see paragraphs [0029], [0032], [0034], [0038], [0041], [0044], and [0047]). Moller also teaches resin beads impregnated with manganese dioxide (metal oxide) with a manganese content of 94 mg per gram (1000 mg) (9.4%) of resin (see Example 11 at paragraph [0050]). Accordingly, Moller teaches examples using different metal oxides that are used in the compositions for removing chromium from water. These metal-to-resin concentrations are similar and also in the range as that claimed by applicant. 
However, while Moller teaches using tin as a metal oxide for use in the anion exchange composition, Moller does not provide a specific example of using a tin-loaded resin having the claimed metal-to-resin concentration. However, in view of the range of metal-to-resin concentrations taught by Moller in the examples using iron and manganese, and the option of selecting from a group of metals to be used in the anionic exchange composition (accordingly teaching the art recognized alternatives for substitution of the metals), it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have selected tin as the oxide from the list of metal oxides taught by Moller, and to have loaded the tin oxide to the anion exchange material - in a concentration taught by Moller in the iron and manganese examples – because Moller teaches that these concentrations of disclosed metal-to-resin are effective in removing the intended contaminant from the water environment.
Claim 5: Regarding the limitation that the chromium (VI) is present in the water in the form of HCrO4-, CrO4-2, Cr2O7-2, or a mixture thereof, Moller teaches the contaminant to be removed from water is at least one of chromate (CrO4-2) or dichromate (Cr2O7-2) (see paragraph [0052]).

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. (US Patent Publication: 2008/0035564 A1) in view of Gottlieb et al. (US Patent Number: 7,504,036), as applied to claims 1-5 above, and further in view of Gisch (US Patent Number: 8,168,070 B2).
Claim 6: As set forth previously, Moller teaches a method of contacting a sorbent (a metal oxide impregnated anion exchange material (composition) with contaminated water (treating water) for the selective removal of the contaminants (contaminants described to include chromate and dichromate) (see paragraphs [0001], [0002], [0019], [0021], and [0052]). 
Moller, however, does not disclose the limitation that chromium (VI) is present in an amount, characterized as elemental chromium, based on the weight of the water, of 0.01 and 100 ppm.
However, Gisch et al. (hereafter Gisch) teach compositions for removal of chromium (HCrO4- , CrO4-2, Cr2O7-2) from contaminated water sources (see column 1, lines 15-22). Gisch notes that the composition is particularly useful for treatment of water sources intended to be used for drinking water (see column 10, lines 45-46). The removal of chromium is conducted by contacting the contaminated water with an ion exchange resin (see column 1, lines 22-25). Gisch teaches the ion exchange resin comprises a cross-linked styrene (monofunctional)-divinylbenzene (multifunctional) copolymer matrix having quaternary ammonium functionality (see column 1, lines 24-27; column 11, lines 30-37). Gisch also teaches IPN (Interpenetrating Polymer Network) compositions of at least two polymer components each having a styrenic content and a quaternary ammonium functionality (see column 1, line 65 – column 2, line 8). Gisch teaches numerous monomers (monofunctional and multifunctional) are appropriate for use in IPN compositions used in removing chromium from contaminated water sources (see column 3, line 63 – column 4, line 62). In particular, Gisch teaches a styrene-divinylbenzene (styrenic monomers - monofunctional/multifunctional) copolymer matrix with quaternary ammonium functionality (see column 7, lines 9-41; column 11, lines 30-67). Gisch further discloses these sorbent compositions are formed with a bead structure (see column 7, lines 45-54; column 14, lines 35-39). Gisch further discloses that the disclosed compositions demonstrated an improved binding capacity for chromium (see column 13, lines 15-18). Gisch additionally discloses that the chromium concentration of the water sources used with the composition were 10 mcg/liter to 50,000 mcg/liter (10 ppb to 50,000 ppb = 0.010 ppm to 50 ppm). 
The teachings of both Moller and Gisch are considered analogous and within the same area directed at removing chromium from contaminated water systems.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used the composition of Moller to remove chromium from contaminated water having the pre-treatment chromium concentrations as taught by Gisch because both Moller and Gisch teach that an ion exchange resin composition that includes a cross-linked styrene-divinylbenzene copolymer matrix having quaternary ammonium functionality is effective in removing chromium from contaminated water and Gisch discloses that such a composition demonstrated improved binding capacity for chromium. 
Claim 7: As set forth previously, Moller teaches a method of contacting a sorbent (a metal oxide impregnated anion exchange material (composition) with contaminated water (treating water) for the selective removal of the contaminants for the purpose of providing uncontaminated drinking water (contaminants described to include chromate and dichromate) (see paragraphs [0001], [0002], [0019], [0021], and [0052]). 
Moller, however does not disclose the limitation that a ratio of total weight of the polymeric beads to total weight of chromium (VI) is 450:1 or higher.
However, Gisch discloses examples of contacting chromium-contaminated water using the anion exchange resin composition as described above. Specifically, Gisch teaches using 750ml of an illustrative chromium test solution having a chromium concentration of 2 mg/liter (2 ppm) with 1 gram (1000 mg) of the ion exchange resin beads (see column 11, lines 5-28). Accordingly, Gisch teaches using 1000 mg of the ion exchange resin beads to 1.5 mg of chromium (750 ml of test solution). Accordingly, the ratio of total weight of the polymeric beads to total weight of chromium (VI) is 1000 mg resin/1.5 mg chromium - providing a ratio of approximately 666:1. Gisch further provided the results in TABLE 1 and noted that the resins compositions improved binding capacities in the concentrations tested. 
The teachings of Moller and Gisch are considered analogous and within the same area directed at removing chromium from contaminated water systems. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used the weight of ion exchange resin in the ratio of 450:1 or higher, as set forth and tested by Gisch because both Moller and Gisch teach using an ion exchange resin composition that includes a cross-linked styrene/divinylbenzene copolymer matrix having quaternary amine functionality and both desire to remove chromium from contaminated water for the purpose of drinking - and Gisch has shown that the ratio tested provides an improved binding capacity.

Response to Arguments
6.	Applicant’s amendments and comments with respect to the specification have been entered and fully considered. The objections to the specification are withdrawn. Applicant’s amendments to the claims have overcome the rejections under 35 USC 112, second paragraph. Accordingly, the 112, second paragraph, rejections are withdrawn. 
Applicant argues that claim 1 has been amended to include the limitation that 90% or more by weight of the tin(II) oxide, based on total weight of tin(II) oxide, is present inside the polymeric beads and tin(II) oxide is not present in interstitial spaces between the polymeric beads and that the cited references provide no disclosure or suggestion of polymeric beads having tin(ii) oxide primarily within the polymeric beads, with no tin(II) oxide present between the beads.
In response, applicant is directed to the Final Office Action and the discussion therein which fully addresses the new claim limitation.
In response to applicant’s argument that the references do not specifically suggest the use of tin(II) oxide (see applicant’s response at page 4, paragraph 5, lines 5-7), Moller teaches the contaminant to be removed from water is at least one of chromate (CrO4-2) or dichromate (Cr2O7-2) (see paragraph [0052]). Moller specifically teaches that the disclosed metals of iron, manganese, and tin are obvious equivalents for use in the Moller invention for removing chromium contaminants from water (see Moller reference at paragraph [0024]). Also, while SenGupta teaches using iron as a metal oxide for use in the anion exchange composition for removing chromates from water, Moller is used to modify SenGupta to teach a method of contacting contaminated water with a sorbent material for the selective removal of contaminants described to include chromate and dichromate. Moller teaches the metal on the anion exchange material is a metal oxide that includes tin as the metal selected.
With regard to applicant’s argument that there has been no showing that one would have a reasonable expectation of success in using tin(II) oxide to remove chromium (see applicant’s response at page 4, paragraph 5, lines 7-11), both Moller and SenGupta disclose using polymeric resins loaded with metal oxides for use in removing contaminants, to include arsenates and chromates, from water sources. A reasonable expectation of success is demonstrated in the prior art rejection in that both SenGupta and Moller provide examples of using different metals (iron and manganese) in removing chromium contaminants – where Moller allows for use of different metals – such as: iron, manganese, and tin as the metal oxides for loading to polymer resin exchange beads. 
In response to applicant's argument that the references fail to show the use of tin(II) oxide to remove chromium, it is noted that the feature upon which the applicant relies (i.e., tin(II) oxide to remove chromium) is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, applicant has claimed treating water by bringing chromium-containing water into contact with an anion exchange composition. There is no actual limitation in applicant’s claims requiring that chromium be removed, adsorbed, or that any other action need take place between the chromium and anion exchange composition. Applicant has not claimed using tin(II) oxide to remove chromium from water. Accordingly, there is no expectation, as measured by the claim language, that applicant’s claimed anion exchange composition actually removes, or is intended to remove, chromium from the water treated. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/Examiner, Art Unit 1773  


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773